DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-59, directed to inventions non-elected without traverse.  Accordingly, claim 11-59 have been cancelled.

Allowable Subject Matter
Claims 1-2, 5-10, and 61-62 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Hartwell (US 2016/0106892 A1), fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in 1, which recites features not taught or suggested by the prior art. 
Hartwell fails to explicitly teach the first fluid pathway comprises a first plurality of bubbles, as well as having a third fluid pathway or flat and curved sections. Rather, Hartwell implements a 3D knit spacer as opposed to bubbles.
Wu (US 2013/0144230 A1) also teaches a similar device, but does not teach the first fluid pathway comprises a first plurality of bubbles or flat and curved sections as claimed.
While prior art references such as Kagan (US 2010/0160877 A1) do teach having bubbles, said bubbles are not in a central fluid pathway and are instead intended as a contact or distribution layer. As such, a modification to specifically incorporate the bubbles of Kagan into a fluid pathway as taught by Hartwell or Wu does not appear obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781              

/PHILIP R WIEST/Primary Examiner, Art Unit 3781